Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because the language “This invention supports a limited set of multiplexer control signals, which enables a similarly limited set of data transformations” is a purported merit and fails to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the limitation “different combinations of the first input, the second input, and the third input” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if “the first input, the second input, and the third input” disclosed are associated with the first input, the second input, and the third input of the first control circuit, or the second control circuit. 

Regarding claim 16, the limitation “the first input” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if “the first input” disclosed is associated with the first input of the first control circuit, or the second control circuit. 

Regarding claim 16, the limitation “the second input” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if “the second input” disclosed is associated with the second input of the first control circuit, or the second control circuit. 

Regarding claim 16, the limitation “the third input” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if “the third input” disclosed is associated with the third input of the first control circuit, or the second control circuit. 

Regarding claim 17, the limitation “different combinations of the first input, the second input, and the third input” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear if “the first input, the second input, and the third input” disclosed are associated with the first input, the second input, and the third input of the first control circuit, or the second control circuit. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4 – 6, 8 – 11, 14, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 9, and 10 of U.S. Patent No. 11,101,825 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/378,886
Claim 1 – Patent 11,101,825
A device comprising: a butterfly network that includes: 
A device comprising: a butterfly network that includes: 
a set of inputs; 
a set of inputs; 
a set of outputs; 
a set of outputs; 
a first layer coupled to the set of inputs, wherein the first layer includes a first set of multiplexers; and 
multiplexers coupling the set of inputs to the set of outputs, wherein: each of the multiplexers includes data inputs, a control input, and an output; the multiplexers are coupled in a plurality of levels; and
a second layer coupled to the first layer, wherein the second layer includes a second set of multiplexers; 

a first control circuit having a first control circuit output coupled to a control input of each of the first set of multiplexers; and 
a control circuit that includes control outputs coupled to the control inputs of the multiplexers to provide level control signals to the multiplexers such that the multiplexers of each level of the plurality of levels are responsive to a common level control signal of the level control signals.
a second control circuit having a second control circuit output coupled to a control input of each of the second set of multiplexers.



One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/378,886is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,101,825. Specifically, both claim 1, of the current application 17/378,886, and claim 1, of patent 11,101,825 discloses: A device comprising: a butterfly network, comprising such elements as “a set of inputs, a set of outputs” and layers of multiplexors. 
One of ordinary skill in the art would recognize the Device disclosed by claim 1, of the current application 17/378,886, as a broader recitation of the operations performed by the Device disclosed in claim 1 of Patent 11,101,825. A device disclosed within the broader scope of a later disclosed claim would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the device claim 1, of the current application 17/378,886, as disclosing a broader recitation of the device of claim 1, of U.S. Patent 11,101,825, and as such are obvious variants of each other.

Claim 4 – Application 17/378,886
Claim 2 – Patent 11,101,825
Claim 5 – Application 17/378,886
Claim 2 – Patent 11,101,825
Claim 6 – Application 17/378,886
Claim 2 – Patent 11,101,825
Claim 8 – Application 17/378,886
Claim 2 – Patent 11,101,825
Claim 9 – Application 17/378,886
Claim 1 – Patent 11,101,825
Claim 10 – Application 17/378,886
Claim 9 – Patent 11,101,825
Claim 11 – Application 17/378,886
Claim 10 – Patent 11,101,825
Claim 14 – Application 17/378,886
Claim 10 – Patent 11,101,825
Claim 16 – Application 17/378,886
Claim 10 – Patent 11,101,825
Claim 19 – Application 17/378,886
Claim 1 – Patent 11,101,825
Claim 20 – Application 17/378,886
Claim 1 – Patent 11,101,825


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9 – 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al., U.S. Publication 2003/0037190 (herein Alexander).

Regarding claim 1, Alexander discloses: A device comprising: a butterfly network (figure 6, element 606) that includes: a set of inputs (figure 6, element 622); a set of outputs (figure 6, element 203); a first layer coupled to the set of inputs, wherein the first layer includes a first set of multiplexers (figure 6, element 604; figure 8, 9); and a second layer coupled to the first layer, wherein the second layer includes a second set of multiplexers (figure 6, element 604; figure 8, 9); a first control circuit having a first control circuit output coupled to a control input of each of the first set of multiplexers (figure 7, element 724, 734); and a second control circuit having a second control circuit output coupled to a control input of each of the second set of multiplexers (figure 7, element 724, 734).

Regarding claim 2, Alexander discloses: the first control circuit and the second control circuit are configured to function in parallel (figure 7, element 724, 734).

Regarding claim 3, Alexander discloses: the first control circuit and the second control circuit each have a first input, a second input, and a third input (figure 7, element 724, 734).

Regarding claim 4, Alexander discloses: the first input is coupled to a pattern for a shuffle function (figure 7, element 724, 734, “shuffled data”).

Regarding claim 5, Alexander discloses: the second input is coupled to a pattern for a replicate function (figure 7, element 724, 734; paragraph 0075 – 0078).

Regarding claim 6, Alexander discloses: the third input is coupled to a pattern for a rotate function (figure 7, element 724, 734; paragraph 0075 – 0078).

Regarding claim 9, Alexander discloses: each input of the set of inputs of the butterfly network is coupled to a plurality of data inputs of the first set of multiplexers (figure 6, elements 604, 606); and each output of the set of outputs of the butterfly network is coupled to a respective output of a respective multiplexer of the second set of multiplexers (figure 6, elements 604, 606; figure 7).

Regarding claim 10, Alexander discloses: A method of data transformation comprising: receiving, by a memory, a request for a set of data from a streaming engine (paragraph 0079 – 0082; figure 7); transmitting, by the memory, the set of data to the streaming engine (paragraph 0079 – 0082; figure 7); formatting, by a butterfly network in the streaming engine, the set of data based on a formatting function, wherein the formatting includes: receiving, at a first layer in the butterfly network, the set of data; generating, by a first set of multiplexers in the first layer, a first data transformation, wherein each of the first set of multiplexers is configured based on a first configuration associated with the formatting function (figure 6, element 604, 606); receiving, at a second layer in the butterfly network, the first data transformation (figure 6, element 604, 606); and generating, by a second set of multiplexers in the second layer, a second data transformation, wherein each of the second set of multiplexers is configured based on a second configuration associated with the formatting function (figure 6, element 604, 606); and outputting, by the streaming engine, the second data transformation to a processor (figure 6, element 604, 606, 203).

Regarding claim 11, Alexander discloses: the formatting is one of a group consisting of: shuffle, replicate, and rotate (figure 7, element 724, 734, “shuffled data”).

Regarding claim 12, Alexander discloses: the first configuration is stored in a first register; and the second configuration is stored in a second register (figure 5, element 503).

Regarding claim 13, Alexander discloses: the first configuration is retrieved from the first register and applied to the first set of multiplexers prior to the first set of multiplexers receiving at the first layer the set of data (figure 5, element 503); and the second configuration is retrieved from the second register and applied to the second set of multiplexers prior to the second set of multiplexers receiving at the second layer the first data transformation (figure 5, element 503).

Regarding claim 14, Alexander discloses: each of the first set of multiplexers is configured by a first control circuit; and each of the second set of multiplexers is configured by a second control circuit (figure 5, element 503).

Regarding claim 15, Alexander discloses: the first control circuit and the second control circuit each have a first input, a second input, and a third input (figure 7, element 724, 734).

Regarding claim 16, Alexander discloses: the first input is coupled to a pattern for a shuffle formatting function; the second input is coupled to a pattern for a replicate formatting function; and the third input is coupled to a pattern for a rotate formatting function (figure 7, element 724, 734; paragraph 0075 – 0078).

Regarding claim 19, Alexander discloses: A data transformation system comprising: a memory storing data (figure 2, element 222); a streaming engine coupled to the memory to fetch the data (figure 2,element 112); and a butterfly network to transform the data, wherein the butterfly network includes: a set of inputs (figure 6, element 622); a set of outputs (figure 6, element 203); a plurality of layers of multiplexers, wherein: a first layer of the plurality of layers of multiplexers is coupled to the set of inputs (figure 6, element 604; figure 8, 9); a last layer of the plurality of layers of multiplexers is coupled to the set of outputs (figure 2, element 204); and each of the plurality of layers of multiplexers is coupled to a respective control circuit configured to control the plurality of layers of multiplexers based on a selected control signal (figure 7, element 724, 726, 734, 736).

Regarding claim 20, Alexander discloses: the data includes N bits and the plurality of layers of multiplexers includes log2 N layers of multiplexers (figure 8).

Allowable Subject Matter
Claims 7, 8, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Tran; et al.			US 20190187985 A1
SON; Jung Bo et al.		US 20120166507 A1
Gaillardon; - et al.		US 20160028396 A1
Alexander, Thomas  et al.	US 20030002474 A1
Saghi; Eugene et al.	US 20130262945 A1
Kaptanoglu; Sinan et al.	US 20070063732 A1
Chowdhury; Prohor et al.	US 20140129908 A1
Smith, Ronald P.		US 20050080833 A1
Shih; Garret Webster	US 20070288542 A1
a butterfly network that includes: a set of inputs; a set of outputs;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111